DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered. 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, there appears to be insufficient written description support for the recited limitations “a backup system including a controller configured to control operation of each of the first electrochemical device and the second electrochemical device,” and “wherein the backup system is configured to transition the first electrochemical device from the first mode to the second mode when the second electrochemical device fails, to extend flight capabilities of the aircraft.”

Claims 2-15 are rejected, because they also depend from the rejected claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Allowable Subject Matter 

Claims 17, 19, 21, and 22 are allowed.

Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Claims 1-15 are free of prior art as per presently recited claims.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 1 as a whole, including the limitation “the first electrochemical device is configured to operate in a first mode during normal operation of the aircraft and a second mode when the second electrochemical device fails, wherein in the second mode, the first electrochemical device provides the at least one of inert gas, oxygen, and electrical power for at least one flight critical system of the aircraft, and wherein the first mode of the first electrochemical device is a less than full capacity mode of operation and wherein the second mode of the first electrochemical device is an operational mode that has a greater capacity than the first mode of operation to compensate for the failure of the second electrochemical device, wherein the backup system is configured to transition the first electrochemical device from the first mode to the second mode when the second electrochemical device fails, to extend flight capabilities of the aircraft..”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SALIL JAIN/Examiner, Art Unit 1795